Case 1:18-cr-00676-JSR Document 102 Filed 08/21/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee en a i en ee ee ee ee K
UNITED STATES OF AMERICA :
18-cr-676-2 (JSR)
-y-
MEMORANDUM ORDER
MALAMIN GAGANA,
Defendant.
mee ile ne ee ee ee ee x

JED S. RAKOFF, U.S.D.d.

Now before the Court is defendant Malamin Jagana’s motion
seeking a recommendation for 12 months’ community corrections
center placement. ECF No. 101. The Government takes no
position on the motion. Jagana concedes that the Court lacks
jurisdiction to compel the Bureau of Prisons to make such a

placement. See id, at 2 n.2 (quoting United States v, Pineyro,

 

112 F.3d 43, 45 (2d Cir. 1997)).
The Court declines to make a recommendation on this issue
one way or the other, leaving the Bureau of Prisons free to make

such a placement or not, in its discretion.

Dated: New York, NY wae Lyf

August 20, 2020 = RAKOFF, U.G/

 
